


EXHIBIT 10.3.3


DSW INC.
NONQUALIFIED STOCK OPTION AGREEMENT
This Agreement is entered into in Franklin County, Ohio. On the Grant Date, DSW
Inc., an Ohio corporation (the “Company”), has awarded to the Participant, an
option (the “Option”) to purchase common shares, without par value, of the
Company (the “Shares”) for the Exercise Price per share. The Option has been
granted under the DSW Inc. 2014 Long Term Equity Incentive Plan (the “Plan”),
and will include and be subject to all provisions of the Plan, which are
incorporated herein by reference, and will be subject to the provisions of this
Agreement. Capitalized terms used in this Agreement which are not specifically
defined will have the meanings ascribed to such terms in the Plan. This Option
shall vest and become exercisable in five installments, which shall be as nearly
equal as possible, on the first five anniversaries of the Grant Date (each, the
“Vesting Date” with respect to the portion of the Option scheduled to vest on
such date), subject to the provisions of this Agreement, including those
relating to the Participant’s continued employment with the Company or a
Subsidiary. Notwithstanding the foregoing, in the event of a Change in Control
prior to the Participant’s Termination of Employment, the vesting of the Option
shall be accelerated and settled in accordance with the terms of Article VIII of
the Plan. This Option shall expire on the 10th anniversary of the Grant Date
(the “Grant Expiration Date”).
1.     Method of Exercise and Payment of Price.
(a)
Method of Exercise. At any time when all of the Option or a portion of the
Option (such portion not to be fewer than 100 Shares or the total number of
Shares then underlying such Option) is exercisable under the Plan and this
Agreement, some or all of the exercisable portion of the Option may be exercised
from time to time by written notice to the Company, or such other method of
exercise as may be specified by the Company, including without limitation,
exercise by electronic means on the web site of the Company’s third-party equity
plan administrator, which will:

(i)
State the number of whole Shares with respect to which the Option is being
exercised; and

(ii)
If the Option is being exercised by anyone other than the Participant, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.

(b)
Payment of Price. The full exercise price for the portion of the Option being
exercised shall be paid to the Company as provided below:

(i)
In cash;

(ii)
By check or wire transfer (denominated in U.S. Dollars);

(iii)
Subject to any conditions or limitations established by the Committee, other
Shares which (A) in the case of Shares acquired from the Company (whether upon
the exercise of an Option or otherwise), have been owned by the Participant for
more than six months on the date of surrender (unless this condition is waived
by the Committee), and (B) have a Fair Market Value on the date of surrender
equal to or greater than the aggregate exercise price of the Shares as to which
the Option shall be exercised (it being agreed that the excess of the Fair
Market Value over the aggregate exercise price shall be refunded to the
Participant, with any fractional Share being repaid in cash);

(iv)
Consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Committee; or

(v)
Any combination of the foregoing methods of payment.

2.    Transferability. The Option generally shall not be transferrable except at
the Participant’s death, in which case the Option may be transferred to the
Participant’s designated beneficiary, or absent any such designation, by will or
pursuant to the laws of descent and distribution.
3.    Termination of Employment.
(a)
Employment Termination by Reason of Death or Disability. If employment
Termination occurs by reason of death or Disability prior to the vesting in full
of the Option, then any unvested portion of the Option shall vest upon and
become exercisable in full from and after such death or Disability. The Option
may thereafter be





--------------------------------------------------------------------------------




exercised by the Participant or any beneficiary or transferee of the
Participant, if applicable, for a period of one year from the date of such death
or Disability until the Grant Expiration Date.
(b)
Employment Termination by Reason of Retirement. If employment Termination occurs
by reason of Retirement prior to the vesting in full of the Option, then any
unvested portion of the Option shall vest upon and become exercisable in full
from and after such Retirement. The Option may thereafter be exercised by the
Participant for a period of one year from the date of such Retirement until the
Grant Expiration Date.

(c)
Other Employment Termination. Except as otherwise provided for in another
agreement, if employment Termination occurs by any reason other than death,
Disability or Retirement, any unexercised portion of the Option which has not
vested on such date of employment Termination will automatically be forfeited.
Except as otherwise provided in the Plan, the Participant will have 90 days from
the date of employment Termination or until the Grant Expiration Date, whichever
period is shorter, to exercise any portion of the Option that is vested and
exercisable on the date of employment Termination.

4.    Restrictions on Exercise. The Option is subject to all restrictions in
this Agreement and/or in the Plan. As a condition of any exercise of the Option,
the Company may require the Participant or his or her beneficiary, transferee or
successor to make any representation and warranty to comply with any applicable
law or regulation or to confirm any factual matters reasonably requested by the
Company. The Option shall not be exercisable if such exercise would involve a
violation of any applicable law or regulation. 
5.    Right of Set-Off. By accepting this Option, the Participant consents to a
deduction from, and set-off against, any amounts owed to the Participant by the
Company or any Subsidiary from time to time (including, but not limited to,
amounts owed to the Participant as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Company or any Subsidiary by
the Participant under this Agreement.
6.    Withholding Tax.
(a)
Generally. The Participant is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate the Participant’s tax liability.

(b)
Payment of Withholding Taxes. Concurrently with the payment of the exercise
price pursuant to paragraph 1 hereof, the Participant is required to arrange for
the satisfaction of the minimum amount of any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”) in a manner
acceptable to the Company. Any manner provided for in subparagraph 1(b) hereof
shall be deemed an acceptable manner to satisfy the Tax Withholding Obligation
unless otherwise determined by the Company.

7.    Governing Law/Venue for Dispute Resolution. This Agreement shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of law, except to the extent superseded by the laws of the United
States of America. The parties agree and acknowledge that the laws of the State
of Ohio bear a substantial relationship to the parties and/or this Agreement and
that the Option and benefits granted herein would not be granted without the
governance of this Agreement by the laws of the State of Ohio. In addition, all
legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in Franklin County, Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.
8.    Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this Agreement shall be final and binding
unless such decision is arbitrary and capricious.




--------------------------------------------------------------------------------




9.    Prompt Acceptance of Agreement. The Option grant evidenced by this
Agreement shall, at the discretion of the Committee, be forfeited if this
Agreement is not manually executed and returned to the Company, or
electronically executed by the Participant by indicating the Participant’s
acceptance of this Agreement in accordance with the acceptance procedures set
forth on the Company’s third-party equity plan administrator’s web site, within
90 days of the Grant Date.
10.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the
acceptance of option grants and the execution of option agreements through
electronic signature.
11.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by the Participant to
the Company will be in writing and will be deemed sufficient if delivered by
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Company at the address set forth below:
DSW Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: EVP & Chief Legal Officer
Facsimile: (614) 872-1475
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.
12.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Committee or the Board of Directors or
that was approved in writing by an officer of the Company pursuant to delegated
authority of the Committee provides for greater benefits to the Participant with
respect to (i) vesting of the Option on Termination of Employment by reason of
specified events or (ii) exercisability of the Option following Termination of
Employment, than provided in this Agreement or in the Plan, then the terms of
such Employment Arrangement with respect to vesting of the Option on Termination
of Employment by reason of such specified events or exercisability of the Option
following Termination of Employment shall supersede the terms hereof to the
extent permitted by the terms of the Plan under which the Option was granted.
DSW INC.


By:
 
Name:
 
Its:
Sr. Director Compensation, Benefits, Payroll, and HR Systems



ACCEPTANCE OF AGREEMENT
The Participant hereby: (a) acknowledges receiving a copy of the Plan, which has
either been previously delivered or is provided with this Agreement, and
represents that he or she is familiar with and understands all provisions of the
Plan and this Agreement; (b) voluntarily and knowingly accepts this Agreement
and the Option granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement; and (c) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. The Participant further acknowledges
receiving a copy of the Company’s most recent annual report to shareholders and
other communications routinely distributed to the Company’s shareholders and a
copy of the Plan Description (Prospectus) pertaining to the Plan.
 
Participant’s Signature
 
Date



